Name: 85/570/EEC: Council Decision of 20 December 1985 on the conclusion of an agreement in the form of agreed minutes extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: processed agricultural produce;  trade policy;  European construction;  Europe
 Date Published: 1985-12-31

 Avis juridique important|31985D057085/570/EEC: Council Decision of 20 December 1985 on the conclusion of an agreement in the form of agreed minutes extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese Official Journal L 370 , 31/12/1985 P. 0046 Spanish special edition: Chapter 11 Volume 25 P. 0082 Portuguese special edition Chapter 11 Volume 25 P. 0080 *****COUNCIL DECISION of 20 December 1985 on the conclusion of an agreement in the form of agreed minutes extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese (85/570/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria, Having regard to the proposal from the Commission, Whereas the abovementioned Arrangement expires on 31 December 1985; whereas it is advisable in the light of experience, to extend it for one year, Whereas the Commission conducted negotiations on this matter with the Republic of Austria and whereas it reached a satisfactory agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of agreed minutes extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS